Citation Nr: 1756973	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-20 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction over this matter was subsequently transferred to the VA RO in Huntington, West Virginia.

This case was previously before the Board in June 2017, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

In the June 2017 remand, the Board directed additional development to identify and obtain any outstanding VA and private treatment records relating to the Veteran's right knee disability.  Thereafter, the Veteran was to be scheduled for a VA examination to determine the current level of severity of his right knee disability, to include findings consistent with Correia and DeLuca.  Following completion of the directed development, the claim was to be readjudicated and returned to the Board in the event that the decision remained adverse to the Veteran.  

To date, there has been no compliance with any of the Board's directives.  There is no record that the appropriate development was conducted to identify and obtain any outstanding treatment records pertaining to the Veteran's right knee disability.  There is no indication from the record that the Veteran was afforded the directed VA examination.  Finally, the claim was not readjudicated prior to its being returned to the Board for further appellate action.  

Therefore, the Board finds that development has not been conducted in an effort to comply with the directives of the June 2017 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the appropriate development should be conducted to identify and obtain any outstanding treatment records pertaining to the Veteran's right knee disability, and the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected right knee disability.  .

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected right knee disability.  The claims file should be made available to and be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should provide all information required for rating purposes, to specifically include full range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.

The examiner is to report the range of motion measurements in degrees.  Range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  All findings should be reported in detail.

The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of service-connected disabilities on the Veteran's ordinary activity, including his ability to work.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees. If these findings cannot reasonably be expressed in terms of degrees, the examiner should explain why.

3.  Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




